Case 1:19-cv-01946-WJM-MEH Document 47 Filed 10/15/19 USDC Colorado Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01946-MEH

  LISA COWLES, a citizen of Wisconsin,

         Plaintiff,

  v.

  BONSAI DESIGN LLC, a Colorado limited liability company or business entity,
  BONSAI DESIGN, INC., a Colorado corporation,
  BONSAI VENTURES, INC., a Colorado corporation or business entity,
  VAIL RESORTS, INC., a Colorado corporation,
  VAIL RESORTS HOLDINGS, INC., a Colorado corporation,
  THE VAIL CORPORATION, a Colorado corporation,
  VAIL RESORTS MANAGEMENT COMPANY, a Colorado business entity,
  VAIL RESORTS LODGING COMPANY, a Colorado business entity,
  VAIL RESORTS DEVELOPMENT COMPANY, a Colorado business entity,
  VAIL TRADEMARKS, INC., a Colorado corporation,
  VAIL SUMMIT RESORTS, INC., a Colorado corporation, and
  BRECKENRIDGE RESORT PROPERTIES, INC., a Colorado corporation,

         Defendants.


                                        MINUTE ORDER

  Entered by Michael E. Hegarty, United States Magistrate Judge, on October 15, 2019.

         Pursuant to the consent form filed by the parties declining consent under the D.C. Colo.
  LCivR 40.1(c) (ECF 46), the Court directs the Clerk of the Court to reassign this case under D.C.
  Colo. LCivR 40.1(a). This Court may continue on the case to hear matters referred by the district
  judge under 28 U.S.C. § 636(b), Fed. R. Civ. P. 72 and D.C. Colo. LCivR 72.1(c).
